DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a magnetic resistance apparatus, classified in A63B21/0052.
II. Claims 21-24, drawn to a method of installing a magnetic resistance apparatus onto a weight training machine, classified in A63B21/0628.
III. Claims 25-28, drawn to a method for detecting variations in performance of a user of a magnetic resistance apparatus, classified in A63B24/0062.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed in Invention I can be used with any type of exercise machine, to perform strength and/or cardio exercises for various fitness and/or rehabilitation purposes including those involving a user follow a preset program, which is materially different than the process of Invention II involving removing weight and vertical rails of a weight training machine and installing one or more magnetized rails and slidably mounting one or more electromagnets on the magnetized rails.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus the apparatus of Invention I can be used in an exercise machine to enable a user perform various types of exercises as desired or follows a fitness and/or rehabilitation program. As such, the apparatus of Invention I can be used to practice another and materially different process than that of Invention III. Furthermore, the process of Invention III can be used with any type of apparatus that comprises a magnetic resistance having (fixed, non-sliding) electromagnets. As such, the process of Invention III can be practiced by another and materially different apparatus.  
Inventions II and III are directed to related process The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect. Invention II is directed towards a method of installing a magnetic resistance apparatus onto a weight training machine involving removing weights and vertical rails of the weight training machine and installing magnetized rails and mounting slidable electromagnets onto the rails which has a different design, mode of operation, function and effect than Invention III which is directed towards a method of detecting variations in performance of a user of a magnetic resistance apparatus involving identifying the user, detecting the resistance generated, computing a baseline and determining whether the user is underperforming or overperforming. The process of . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different Class/Subclass searches, different search terms and queries are required for each of Inventions I-III. For instance, Invention I requires searching for a series of magnets, a series of electromagnets in cooperation with the series of magnets and an actuator for sliding the electromagnets with respect to the magnets, while such is not required for Inventions II and III. Invention II requires searching for removing one or more weights and vertical rails of a weight training machine and installing one or more magnetized rails and slidably mounting one or more electromagnets on to the magnetized rail(s), while such is not required in Inventions I and III. Invention III requires searching for identifying a user, detecting the resistance generated, computing a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Brouillette on 12/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.